United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 07-1257
                               ___________

Alan Clyde Steele,                   *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of South Dakota.
Douglas Weber, Warden,               *
SDSP, in his official and            * [UNPUBLISHED]
unofficial capacity; Dr. Eugene      *
R. Reigier; Dr. Herbert Saloum;      *
Dr. Jeff Luther; Dr. Michael         *
Rost; Dr. Scott Lockwood,            *
Avera McKennan Hospital;             *
John Doe, known and unknown;         *
Jesse Sondreal, Meade County         *
State’s Attorney; Ward Dobler;       *
Garland Dobler,                      *
                                     *
             Appellees.              *
                                ___________

                          Submitted: May 15, 2008
                             Filed: May 20, 2008
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
      South Dakota inmate Alan Clyde Steele appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action, in which he
claimed that he was denied adequate medical care in prison.

       Steele argued below, as relevant, that prison doctors and officials violated his
Eighth Amendment rights by refusing to continue prescribing him the high-dose
narcotic pain medication he had been prescribed prior to his incarceration to treat his
intractable-pain disorder from a crushed forearm. The medical records indicated,
however, that the prison doctors believed Steele’s pre-incarceration levels of
medication were harmful to him based on his medical history and needs, that they
performed numerous tests to determine the proper treatment, and that they
continuously tried different methods and medications to treat his pain. Thus, the
record shows a mere disagreement with the course of treatment, see Pietrafeso v.
Lawrence County, S.D., 452 F.3d 978, 983 (8th Cir. 2006) (showing of deliberate
indifference is greater than even gross negligence and requires more than mere
disagreement with treatment decisions); Vaughan v. Lacey, 49 F.3d 1344, 1346 (8th
Cir. 1995) (inmate who showed prison doctors disagreed with medications given prior
to incarceration showed no more than disagreement with proper course of treatment),
and does not support a conclusion that the prison’s treatment was unreasonable, see
Logan v. Clarke, 119 F.3d 647, 649-50 (8th Cir. 1997) (prison doctors were not
deliberately indifferent where they treated prisoner on numerous occasions and
offered sensible medication and treatment).

       Steele also argues the district court erred in staying discovery. We find no
gross abuse of discretion, and we note Steele did not file a motion under Federal Rule
of Civil Procedure 56(f) explaining why he needed further discovery to resist
summary judgment. See Sheets v. Butera, 389 F.3d 772, 780 (8th Cir. 2004) (standard


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
                                          -2-
of review) Stanback v. Best Diversified Prods., Inc., 180 F.3d 903, 911 (8th Cir. 1999)
(party opposing summary judgment who believes he has not had adequate opportunity
for discovery must seek relief under Rule 56(f), which requires affidavit showing what
specific facts further discovery might unveil).

      Accordingly, we affirm, see 8th Cir. R. 47B, and we deny the appellate motions
to supplement the record.
                      ______________________________




                                          -3-